IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 112 MAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
G.F.K.,                                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Mundy did not participate in the decision of this matter.